O’Dwyer, J.
The record upon the appeal of the judgment debtor discloses the fact that the receiver was in possession of the business, given possession thereof by the judgment debtor who was at the time in possession and control of said business, and that, subsequently the judgment debtor interfered with that possession.
This interference with the receiver in his possession of the property was a contempt, and after a careful examination of the proofs submitted to the court below, we are satisfied that the order was fully justified, the punishment imposed richly merited, and that the order, so far as it affects this appellant Weinberg, should be affirmed, with costs.
A careful examination of the record upon the appeal of Mr. Elias does not disclose to our satisfaction such an interference with the rights of the receiver as to amount to a contempt and justify the order adjudging him guilty thereof.
It follows that so much of the order appealed from as affects M. Angelo Elias should be reversed, with costs.
CoitLAir, J., concurs.
Order as affects M. Angelo Elias reversed, with costs. ■